Citation Nr: 0803889	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-34 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hemorrhoids with a history of a recurrent anal fissure.

2.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial disability rating in excess of 
10 percent for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to March 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005, September 2005, and 
March 2006 rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.

In January 2005, the RO held that service connection was 
warranted for hemorrhoids with a history of a recurrent anal 
fissure and degenerative disc disease of the lumbar spine.  
The veteran's hemorrhoids were held to be noncompensable and 
her lumbar spine disability was assigned an initial rating of 
10 percent.  By means of a statement of the case (SOC) dated 
in September 2005, the RO held that the veteran's lumbar 
spine disability warranted an initial disability rating of 
20 percent.  In March 2006, the RO held that the veteran's 
neurological manifestations of her lumbar spine disability 
warranted a separate disability rating and held that service 
connection was warranted for left lower extremity 
radiculopathy.  The veteran's left lower extremity 
radiculopathy was held to be 10 percent disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Further development of the record is required to comply with 
VA's duty to assist the veteran in the development of the 
facts pertinent to the claims of entitlement to increased 
ratings for hemorrhoids with a history of a recurrent anal 
fissure, lumbar spine degenerative disc disease, and left 
lower extremity radiculopathy.

The veteran alleges entitlement to an initial compensable 
evaluation for her service-connected for hemorrhoids with a 
history of a recurrent anal fissure.  The veteran was 
afforded VA examinations in June and November 2004; however, 
rectal examinations were not performed.  In her February 2005 
notice of disagreement the veteran submitted that she refused 
rectal examinations because she was experiencing flare-ups of 
her condition.  The veteran has requested that she be 
scheduled for an additional VA examination.  It is further 
noted that VA treatment records indicate the presence of 
hemorrhoids in March 2005.  The veteran should be afforded 
the opportunity to present for an additional VA examination.

With respect to her lumbar spine disability with left lower 
extremity radiculopathy, a review of the medical evidence of 
record reveals that the veteran underwent a lumbar discectomy 
in December 2004.  Additionally, VA treatment records have 
documented complaints of worsening lumbar spine disability 
with radiculopathy since June 2004.   As the veteran was last 
afforded a VA examination in June 2004, she should be 
afforded an additional VA examination to ascertain the 
current severity of her lumbar spine degenerative disc 
disease and left lower extremity radiculopathy.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain complete and 
current VA treatment records as of May 
2006 from the Las Vegas VAMC.
		
2.  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo an examination 
to determine the severity of her 
hemorrhoids with a history of a recurrent 
anal fissure. The claims folder and a copy 
of this remand must be made available to 
the examiner. Any appropriate evaluations, 
studies, and testing deemed necessary by 
the examiner should be conducted at this 
time, and included in the examination 
report.

The examiner must assess the severity of 
the veteran's hemorrhoids, and include a 
discussion as to whether her hemorrhoid 
disability is manifested by mild or 
moderate hemorrhoids; large or thrombotic 
hemorrhoids, irreducible, with excessive 
redundant tissue and frequently recurring; 
manifested by persistent bleeding with 
secondary anemia, or fissures.

The examiner should also indicate if an 
anal fistula is present; if so, a 
discussion should be provided as to whether 
the anal fistula is healed or slight, 
without leakage; whether there is constant 
slight, or occasional moderate leakage; 
whether there are occasional involuntary 
bowel movements, necessitating wearing of 
pad; whether there is extensive leakage and 
fairly frequent involuntary bowel 
movements; or whether there is a complete 
loss of sphincter control.  To the extent 
possible, the examiner is asked to express 
an opinion as to which of the veteran's 
symptoms, if any, are attributed to 
hemorrhoids and which of the symptoms, if 
any, are attributed to the service-
connected anal fistula, or other 
disability.  The examiner must provide a 
complete rationale for any stated opinion

3.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of his service-connected lumbar 
spine degenerative disc disease and left 
lower extremity radiculopathy.  The claims 
file should be made available to the 
examiner for review.  The examiner is 
requested to identify all symptoms that are 
related to the veteran's service-connected 
lumbar spine degenerative disc disease, as 
well as left lower extremity radiculopathy.  
The examiner is requested to set forth in 
degrees of excursion any limitation of 
motion of the veteran's lumbar spine that 
is related to his service-connected 
disability.  In so doing, the examiner is 
requested to do the following:  (1) express 
an opinion as to whether pain that is 
related to the veteran's lumbar spine 
disability, could significantly limit the 
functional ability of the lumbar spine 
during flare-ups or when the lumbar spine 
is used repeatedly over a period of time, 
and express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; and (2) determine whether 
as a result of the service-connected lumbar 
spine disability, the low back exhibits 
weakened movement, excess fatigability, or 
incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion due 
to any weakened movement, excess 
fatigability, or incoordination.  If the 
examiner is unable to offer an opinion with 
respect to whether or not these factors 
result in additional loss of range of 
motion, it should be so stated.

The examiner should state whether there are 
any abnormal neurological findings 
pertaining to the lumbar spine disability, 
i.e., symptoms reflective of incomplete or 
complete paralysis of the sciatic nerve, 
including any degree of incomplete 
paralysis if demonstrated.

The examiner is also requested to indicate 
whether the lumbar spine disability results 
in incapacitating episodes that are defined 
as a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a physician 
and treatment by a physician.  If 
incapacitating episodes are identified, the 
examiner is requested to indicate the total 
duration of episodes and the frequency of 
episodes.

The examiner is also requested to offer an 
opinion as to whether the veteran's 
service-connected lumbar spine disability, 
causes the veteran to be unable to obtain 
and retain substantially gainful 
employment.

4.   Thereafter, the RO should readjudicate 
the issues on appeal.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue 
to the veteran and her representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity for 
response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



